Mr. Justice Wolf
delivered the opinion of the court.
This is an appeal from a sentence of the District Court of Guayama in a case of seduction. The appellant was sentenced to five years in the penitentiary at hard labor. The information set up that Benito Collazo, in the ward of Carite of Guayama on the first day of the month of November, voluntarily and maliciously seduced, under promise of marriage, Maria Hernández, a young woman theretofore reputed chaste, having sexual intercourse with her.
On December 18, 1911, the record was filed in this court and contains a statement of the case. The fiscal asks us to disregard this statement because it was signed four months and twenty-four days after the judgment was pronounced. He maintains that the court committed an abuse of discretion in extending the time so long, when the only reason alleged for the extension was, first, the professional engagements of the attorney of the appellant, and afterwards the vacation of the court. It would seem to be a sufficient answer in a criminal case that the delays took place with the consent of the fiscal of the District Court of Guayama, but the matter has another aspect.
The fiscal cites us to four California cases, namely: People v. Woppner, 14 Cal., 437; People v. Lee, 14 Cal., 510; People v. Sprague, 53 Cal., 422; Brown v. Prewett, 94 Cal., 502. The first two are only authority to the effect that the time for settling a bill of exceptions is' directory and not mandatory. The other two cases substantially decide that the extension of the time beyond the term fixed by law is a matter within the discretion of the court and that the refusal to extend will not be reviewed unless an abuse of discretion is shown. No case has been cited to us and we doubt if one can be found in which the exercise of such discretion in favor of a convicted person *311lias been held to be an abuse of discretion. Indeed, in tbe case of People v. Sprague, 55 Cal., 424, supra, the court says:
“"When tbe record is before us we will not inquire into tbe reasons wbicb may bave induced bis (tbe judge’s) action in signing tbe same (tbe bill or statement) after tbe statutory period, but presume that they were sufficient.”
Short of a showing that a judge is corrupt we doubt if any appellate court would find an abuse of discretion in tbe action of a trial court in granting a postponement in almost any kind of a case. Tbe abuse of discretion must be such as would cause an injustice. Pedro Mas et al. v. Borinquen Sugar Co., judgment of this court of April 26, 1912. Tbe court below may have known other reasons for a delay, but in any event tbe action of tbe court in permitting a convicted man to bave bis case reviewed cannot be called an injustice.'
Furthermore, we find tbe record before us with this statement of tbe case contained therein. There was no objection or opposition in tbe court below and no motion made here to ■strike out such statement. Under such circumstances, following tbe principle of rule 58, tbe application should be denied in any event.
On tbe merits, however, we find ample proof to sustain tbe conviction. Tbe prosecuting witness is María Hernández. Her story is full and she is corroborated by several witnesses in all tbe essential averments of tbe information. Tbe record discloses no error and tbe judgment must be affirmed.

Affirmed.

Chief Justice Hernández and Justices MacLeary, del Toro and Aldrey concurred.